Citation Nr: 0607297	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-32 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from 
February 1967 to April 1970.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied DIC, death pension, and 
accrued benefits.  The appellant appealed for service 
connection for the cause of the veteran's death and other 
death-related benefits.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is further 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
issue has been obtained and VA's duty to notify and to assist 
has been met.

2.  A death certificate reflects that the veteran died in 
June 2002, the immediate cause of death was arteriosclerotic 
heart disease; no contributing factor was listed.

3.  During the veteran's lifetime, service connection was 
established for posttraumatic stress disorder (PTSD), rated 
100 percent disabling from January 22, 1996; residuals of a 
left hip gunshot wound, rated 20 percent; and, residuals of a 
right hand fracture, rated noncompensably; the combined 
service-connected disability rating was 100 percent.

4.  Competent medical evidence establishes that the veteran's 
service-connected PTSD made the veteran's hypertension harder 
to control, which aggravated arteriosclerotic heart disease 
and contributed materially to the cause of his death.


CONCLUSION OF LAW

A service-connected disability substantially contributed to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Service Connection for the Cause of Death

Service connection will be granted for any a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  38 C.F.R. § 3.159 (a) (2005); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2005).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c) (2) (3) (2005).

If the evidence is in relative equipoise, the benefit of the 
doubt must be resolved in the appellant's favor, and the 
claim must be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  If the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"Hypertension" means persistently high arterial blood 
pressure.  Hypertension may have no known cause (essential or 
idiopathic h.) or be associated with other primary diseases 
(secondary h).  Dorland's Illustrated Medical Dictionary 801 
(28th ed. 1994).

Earlier RO rating decisions reflect that during the veteran's 
lifetime, service connection was established for 
posttraumatic stress disorder (PTSD), rated 100 percent 
disabling from January 22, 1996; residuals of a left hip 
gunshot wound, rated 20 percent; and, residuals of a right 
hand fracture, rated noncompensably; the combined service-
connected disability rating was 100 percent.

The veteran died on June [redacted], 2002, at his residence.  
According to the certificate of death, the veteran was 54 
years of age.  The immediate cause of death was 
arteriosclerotic heart disease.  No other cause or 
contributing cause is listed.  The death certificate reflects 
that the immediate cause of death was determined by autopsy. 

In an August 2002 letter, Kamal Zawahry, M.D., reported 
having provided medical care for the veteran during his last 
years of life.  Dr. Zawahry noted that the veteran had end-
stage congestive heart failure, end-stage chronic obstructive 
pulmonary disease, and PTSD.  The veteran had repeatedly been 
hospitalized for acute congestive heart failure, 
arteriosclerotic heart disease, and coronary artery disease.  
He suffered from intractable hypertension, hyperlipidemia, 
and chronic back pain syndrome.  Dr. Zawahry noted that 
chronic anxiety caused difficulty in managing the veteran's 
hypertension and, in addition to essential hypertension, the 
veteran also had stress hypertension related to chronic 
anxiety and PTSD.  

In an October 2003 letter, Dr. Zawahry again noted that the 
veteran had two types of hypertension.  He had stress 
hypertension and essential hypertension.  The physician noted 
that the veteran's stress hypertension was secondary to 
chronic anxiety and PTSD.

In a December 2003 letter, Dr. Zawahry reported that it is 
well documented that the veteran's PTSD caused panic and 
anxiety neurosis accompanied by marked increase in blood 
pressure and precipitated hypertensive crises and angina.  
Dr. Zawahry opined that PTSD contributed to a decreased life 
span and an early death.  Dr. Zawahry supplied medical 
treatises that support the theory that PTSD may result in 
heart disease and/or hypertension. 

In March 2004, a VA cardiologist reviewed the medical records 
and claims file and determined that the veteran had died of 
multiple causes including arteriosclerotic heart disease, 
congestive heart failure, chronic obstructive pulmonary 
disease, and hypertension.  The physician stated, "The 
patient's arteriosclerotic heart disease was not caused by 
his post traumatic stress disorder."  The cardiologist 
acknowledged, however, that experimental studies had shown 
that stress can produce atherosclerosis. 

In September 2005, the appellant testified before the 
undersigned Veterans Law Judge that Dr. Zawahry had been the 
veteran's personal physician during his last years and the 
doctor had felt that the veteran's PTSD had played a part in 
his heart disease.  She recalled that the veteran's PTSD was 
hard to control and that his PTSD medications (Prozac(r), 
sertraline, trazadone, and Thorazine(r)) had been changed 
several times.  

At various times, VA and private clinical records were added 
to the claims file.  These do not address the cause of the 
veteran's death.  

As noted above, two competent medical opinions address PTSD 
as the cause or possible cause of death.  The VA cardiologist 
found that PTSD had not caused the fatal heart disease.  To 
this extent, the Board finds the opinion somewhat persuasive, 
as essential hypertension is ideopathic, that is, it has no 
known cause.  However, the VA cardiologist did not address 
whether PTSD had aggravated any hypertension, nor did this 
physician address what Dr. Zawahry has termed as stress 
hypertension.  Moreover, the VA cardiologist even 
acknowledged that medical treatises do support the theory 
that stress causes or aggravates hypertension and heart 
disease.  Because Dr. Zawahry's opinion is competent (see 
38 C.F.R. § 3.159 (a) and is further buttressed by medical 
treatise evidence, the Board finds that it is at least as 
probative as the VA cardiology opinion.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is in relative 
equipoise.  The benefit of the doubt doctrine must therefore 
be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  In view of the foregoing, and with consideration of 
38 C.F.R. § 3.312(c)(2)(3), the Board finds that it is at 
least as likely as not that service-connected PTSD caused or 
contributed to arteriosclerotic heart disease and left the 
veteran less capable of resisting the effects of 
arteriosclerotic heart disease.  Accordingly, service 
connection for the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



REMAND

Dependency and indemnity compensation benefits are payable 
under certain circumstances.  See 38 U.S.C.A. §§ 1310, 1318 
(West 2002).  As discussed above, the Board has granted 
service connection for the cause of the veteran's death, 
which is one of the bases for establishing entitlement to 
DIC.  Therefore, the DIC claim must be considered on the 
basis of a service-connected cause of death.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2005).  

2.  The RO should re-adjudicate the claim 
of entitlement DIC and other death-
related benefits.  In the event that any 
action taken remains adverse to the 
appellant, she should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  Thereafter, 
the case should again be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


